Citation Nr: 1632352	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  07-06 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial compensable disability rating for hearing loss, evaluated as unilateral prior to November 4, 2008, and bilateral thereafter.

2. Entitlement to service connection for a disability manifested by head pain, to include as due to exposure to ionizing radiation.

3. Entitlement to service connection for fibrosis/myelofibrosis, to include as due to exposure to ionizing radiation.

4. Entitlement to service connection for hypertension, to include as due to exposure to ionizing radiation.

5. Entitlement to service connection for a prostate disability, to include as due to exposure to ionizing radiation.

6. Entitlement to service connection for a systemic disease manifested largely by fatigue and lethargy, to include as due to exposure to ionizing radiation.

7. Entitlement to service connection for disability of the left leg and both ankles, also claimed as sore spots and lumps, to include as due to exposure to ionizing radiation.

8. Entitlement to service connection for arthritis of the hips and pelvis, to include as due to exposure to ionizing radiation.

9. Entitlement to service connection for chronic pulmonary inflammation, to include as due to exposure to ionizing radiation.

10. Entitlement to service connection for a lung disability, claimed as pulmonary scarring, to include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1951 to October 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in June 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran has since moved and jurisdiction over these claims was transferred to the RO in Nashville, Tennessee.  

A rating decision issued in April 2009 granted service connection for bilateral hearing loss disability, previously characterized as unilateral hearing loss disability of the right ear, as of November 4, 2008, but continued the noncompensable (0 percent) disability rating already on appeal.  As such, entitlement to a compensable disability rating for both time periods is before the Board.

In November 2007, the Veteran appeared at a Board hearing.  A transcript of that hearing is in the claims file.

This case was previously before the Board in July 2008 and again in February 2010, when it was remanded for further development, to include obtaining additional VA examinations and opinions with regard to the issues on appeal.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The issues of entitlement to service connection for the disabilities claimed as due to exposure to ionizing radiation are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing loss disability is manifested by average pure tone thresholds and speech discrimination scores which equate to no worse than Roman Numeral II on Table VI.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for hearing loss, evaluated as unilateral prior to November 4, 2008 and bilateral thereafter, have not been met.  38 U.S.C.A. § 1155, (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In May 2003, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2004, November 2008, and April 2016.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the Veteran's hearing loss disability was evaluated as unilateral (right ear only) prior to November 4, 2008, and as bilateral thereafter.  This, however, is not considered a staged rating, because the assigned noncompensable (0 percent) disability rating did not change.  After a review of the evidence the Board finds no basis for awarding a staged rating in this case.

Facts and Analysis

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This Diagnostic Code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Evaluations of hearing loss range from noncompensable (i.e., 0 percent) to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by pure tone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.

Under 38 C.F.R. § 4.85 , Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).

Table VII (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns represent the ear having the poorer hearing.  The percentage evaluation is located at the point where the rows and columns intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that, in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIA, whichever results in the higher numeral.  Table VIA (Numerical Designation of Hearing Impairment Based Only on Puretone Threshold Average) assigns the Roman numeral designation for hearing impairment solely on the puretone threshold average without reference to the speech discrimination scores.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

At the VA audiometric evaluation in January 2004, the Veteran's pure tone thresholds, in decibels, were recorded as follows: in the right ear, 30, 35, 40, 45, and 50 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively; and, in the left ear, 25, 30, 35, 45, and 55 at 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone averages were 42.5 in the right ear and 42 in the left ear, with 98 percent speech recognition in both ears.  In this case, those readings yield a Roman Numeral I on Table VI for each ear.

At the November 2008 VA audiometric evaluation, the Veteran's pure tone thresholds, in decibels, were recorded as follows: in the right ear, 35, 40, 50, 55, and 65 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively; and, in the left ear, 30, 35, 45, 50, and 65 500, 1000, 2000, 3000, and 4000 Hertz.  Pure tone averages were 52. 5 in the right ear and 48.75 in the left ear, with 88 percent speech recognition in the right ear and 84 percent speech recognition in the left ear.  In this case, those readings yield a Roman Numeral II on Table VI for each ear.

A private audiometric evaluation in July 2012 yielded pure tone thresholds, in decibels, as follows: in the right ear, 40, 60, 70, and 65 at 500, 1000, 2000, and 4000 Hertz; in the left ear, 45, 60, 55, and 70 Hertz (no reading was provided for 3000 Hertz).  The report lists speech audiometry in an unusual format, apparently 72 percent for the right ear and 60 percent for the left ear, although the report does not indicate if the Maryland CNC test was used.  Because the report did not include a reading for either ear at 3000 Hertz, a pure tone threshold average cannot be obtained and the Board cannot calculate the Roman numeral score using Table VI.

At the April 2016 VA audiometric evaluation, the Veteran's pure tone thresholds, in decibels, were recorded as follows: in the right ear, 45, 55, 55, 60, and 65 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively; and, in the left ear, 45, 45, 55, 50, and 55 at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Pure tone averages were 59 in the right ear and 51 in the left ear.  Speech recognition testing was listed as 92 percent in the right ear and 94 percent in the left ear.  These readings yield a Roman Numeral II on Table VI for the right ear and a Roman numeral I for the left. 

The Board has reviewed and considered the Veteran's statements regarding his hearing loss.  The Veteran has testified that he has difficulty distinguishing voices, that sounds are garbled and that he often relies on lip reading to be sure what people are saying.  He also had difficulty distinguishing the direction that sounds were coming from.  Even after he was provided with bilateral hearing aids, he still found himself talking too loudly and struggling to understand other people when they spoke.  He felt that the hearing aids, while helpful, left something to be desired.  A the April 2016 examination, the Veteran stated that he had difficulty understanding people who were talking if they were not facing him and that his hearing aids did not help because they were too loud.  Functionally, the Veteran stated that he did not let his hearing loss interfere with his daily activities, but just made the best of it.

Disability ratings for hearing loss disability are strictly governed by the audiometric test results, regardless of the Veteran's subjective experience with his disability, although functional impact, particularly on employment, is considered.  After reviewing the audiometric test results in this case, the Board finds that an initial compensable disability rating is not warranted.  Specifically, the examination results from January 2004 yield a 0 percent disability rating on Table VII, as do those of the November 2008 examination, and those of the April 2016 examination.  Notably, because the appropriate assigned disability rating is 0 percent or noncompensable for the entire appeals period, it is immaterial whether the Veteran's hearing loss disability is classified as unilateral or bilateral.

The Board has considered the private audiometric report of July 2012, which appears to show a greater loss of hearing acuity than is reflected on any of the VA examinations.  The report, however, does not include the findings for 3000 Hertz in either ear and does not specify whether the Maryland CNC speech recognition test was used.  As such, it does not yield results which can be compared to the VA rating criteria or to the other examination results of record.  38 C.F.R. § 3.385.  The Board acknowledges the holding of the United States Court of Appeals for Veterans Claims (Court) in Savage v. Shinseki, 24 Vet. App. 259 (2010), that when VA concludes that a private examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, VA must either seek clarification from the private examiner or the claimant, or clearly and adequately explain why such clarification is unreasonable.  However, in this instance, the Board finds that clarification is not required and would not be likely to yield the information sought.  Specifically, the July 2012 private audiometric testing is depicted on a graph and does not include what the Veteran's pure tone levels were at 3000 Hertz at that time.  Although the examiner might be able to indicate whether the Maryland CNC test was used, a pure tone threshold average for hearing acuity could not be computed without the 3000 Hertz reading, and any attempt to determine that on remand more than 4 years later would be, at best, speculative.  Moreover, the Veteran has undergone additional audiometric testing since the July 2012 evaluation which has yielded more current information as to the nature and extent of the Veteran's hearing loss.  As such, the necessary information regarding the Veteran's hearing acuity has been obtained and a remand to seek clarification is not necessary.  

Based on the considerations set forth above, the Board finds that a compensable disability rating for hearing loss is not warranted.  The claim for increase must be denied.

Extraschedular Rating

The Board may consider whether the Veteran's disability picture warrants referral to the Director of VA's Compensation and Pension Services for the evaluation of entitlement to extraschedular compensation.  Such a referral requires a finding that the evidence demonstrates an exceptional disability picture and that the available schedular rating for a service-connected disability is inadequate.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, as discussed above, the rating criteria reasonably describe the Veteran's disability levels and symptomatology with respect to his hearing loss disability and provide for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to an initial compensable disability rating for hearing loss disability, whether unilateral or bilateral, is denied.


REMAND

The record shows that the Veteran was exposed to ionizing radiation during his military service as a result of his presence during the nuclear testing known as Operation Tumbler-Snapper.  Service connection is already in effect for specific disabilities which are due to ionizing radiation exposure, specifically thyroid cancer residuals and cataracts.  A dose estimate was received from the Defense Threat Reduction Agency in August 2007, listing exposure levels of 16 rem of gamma radiation, 0.5 rem of neutron radiation, 0.1 rem of internal alpha radiation (committed dose to the thyroid), and 7 rem of internal beta + gamma radiation (committed dose to the thyroid).

As noted above, in February 2010, this matter was remanded to obtain additional VA examinations and opinions with respect to the claims on appeal.  The Veteran was also afforded an opportunity to submit additional evidence linking the disabilities claimed to his exposure to ionizing radiation in service, to include a rationale for the opinion provided by Dr. Flores.  The VA examination in January 2013 included an opinion by the examiner linking the disabilities on appeal to ionizing radiation exposure.  Specifically, the examiner noted that cancers, fatigue, headaches, prostate disability, cardiovascular, lung disabilities, arthritis, and joint problems are associated with radiation exposure.  A subsequent opinion obtained in October 2015 felt that the Veteran's ionizing radiation dosage was likely insufficient to have caused the claimed disabilities.  As a result, there are clear discrepancies which must be resolved and specific procedures which VA is required to follow in adjudicating the claims.

Under 38 C.F.R. § 3.311, in all claims in which it is established that a radiogenic disease first became manifest after service and was manifest to a compensable degree within any applicable presumptive period as specified in § 3.307 or § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or dosage, and the claim forwarded to the Under Secretary for Benefits.  This procedure is intended to include disabilities other than those listed in 38 C.F.R. § 3.311(b)(2) or 38 C.F.R. § 3.309 where competent scientific or medical evidence has been provided which indicates that those disabilities are radiogenic diseases.  See 38 C.F.R. § 3.311(b)(4).

As a result of the opinion provided in January 2013, the provisions of 38 C.F.R. § 3.311(b)(4) have been triggered and referral to the Under Secretary for Benefits is necessary to properly consider the claimed disabilities and their relationship, if any, to the Veteran's exposure to ionizing radiation in service.  Such referral should be made on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  With regard to the Veteran's claims for head pain, fibrosis/myelofibrosis, hypertension, prostate disability, systemic disease manifested by fatigue, disabilities of the left leg and both ankles, arthritis of the hips and pelvis, chronic pulmonary inflammation, and lung disability or scarring, forward the claims to the Under Secretary for Benefits for an opinion pursuant to 38 C.F.R. § 3.311(c).   

2.  The RO/AMC should then readjudicate the issues remaining on appeal.  If any of the benefits sought on appeal is not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


